142 Ga. App. 693 (1977)
237 S.E.2d 6
REBEL SALES COMPANY, INC.
v.
McDUFFIE & ASSOCIATES, INC. et al.
53997.
Court of Appeals of Georgia.
Argued June 8, 1977.
Decided June 29, 1977.
J. Robert Hardcastle, Robert J. Calcagno, for appellant.
Patterson, Parks, Jackson & Howell, Jack LaSonde, Lenwood A. Jackson, Hall & Fishman, Richard A. Fishman, Robert W. Chestney, for appellees.
BANKE, Judge.
The appellant, a subcontractor for window units in a federally funded housing project, filed this action in the trial court against the appellees for tortious interference with the contractual relationship between itself and the project's general contractor. The appellees are the owner of the project, its architect, and the Atlanta Housing Authority. Summary judgment was granted in the appellees' favor, and the appellant appeals.
The contract between the appellant and general contractor specified that the appellant would provide window units of a certain type for use in the housing project. Because the windows to be provided by the appellant were not identical to the windows described in the specifications for the project, it was agreed that "[t]he above purchase order is subject to approval by the owners, architect, Atlanta Housing Authority and HUD." None of those parties approved the substitution.
The appellant contends that the appellees wrongfully withheld their approval and, thus, tortiously interfered with its contract. There is no merit in this contention. Because the appellant's windows did not meet the project's specifications, the appellees had an absolute right to refuse to accept them. Cannon v. Hunt, 116 Ga. 452 (3) (42 S.E. 734) (1902). There is no liability for interference with a contractual relationship where the alleged interference is caused by the exercise of an absolute right. Schaeffer v. King, 223 Ga. 468, 470 (155 SE2d 815) (1967); Campbell v. Carroll, 121 Ga. App. 497, 499 (174 SE2d 375) (1970).
Judgment affirmed. Quillian, P. J., and Shulman, *694 J., concur.